Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2021 has been entered.

Application Status
The Amendments and Remarks, and Affidavit, filed 23 June 2021 in response to the Office Action of 21 February 2021 are acknowledged and have been entered. Claims 1-5, 7-10, 12, 19 and 24-26 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicants’ arguments and/or amendment.
	
Withdrawn Claim Rejections - 35 USC § 112
The rejection of claims 1-5, 7-10, 12, 16, 19, and 24-26 under 35 U.S.C.112(a) has been overcome as Applicant’s and Dr. Anusha Dias’ Remarks and Affidavit, respectively, including the working example of the claimed invention, are persuasive.  

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 3 7 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Nicholas C. Prairie, Reg. No. 70,499, on 2/2/2022.
The application has been amended as follows:

Specification:
At page 1, after paragraph [0001] the Sequence Listing Incorporation by Reference paragraph is replaced by the following Sequence Listing Incorporation by Reference paragraph:
The instant application contains a Sequence Listing which has been submitted electronically in ASCII format and is hereby incorporated by reference in its entirety. Said ASCII copy, crated on March 26, 2018, is named MRT-1106-2US3_SL.txt and is 

Claims: Claims 7 and 8 have been cancelled:
7. (Canceled)
8. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The closest prior art to the current invention is Tcherepanova (Tcherepanova et al. BMC Molecular Biology 2008, 9:90) and Theus (Theus et al. Biotechniques (1990) 9(5) 610-612,614-615).  
Tcherepanova teaches a method for measuring the percentage of capped mRNA in a population by oligonucleotide-directed RNAse H cleavage (page 7 col 2 para 4-page 8 col 2 para 1, Fig. 7 A, page 12 col 1 para 1). The DNA oligonucleotide used anneals in the proximity to the 5'end of the RNA such that digested products are 19 nucleotides long if the RNA was not capped and 20 nucleotides long if the RNA was capped (page 7 col 2 para 4-page 8 col 2 para 1). However, Tcherepanova uses PAGE electrophoresis (versus chromatography) for the separation and visualization of the digested products by which the amount of capped vs uncapped fragments can be determined (D1: page 8 col 1 para 1, Fig. 7 A).  
Theus teaches a method for determining the capping efficiencies of RNA polymerases used for in vitro transcription, involving providing an mRNA sample comprising capped and uncapped mRNA (D1: page 610 col 3 para 2-page 611 col 1 para 1), providing a T1/T2 RNase that selectively degrade DNA/RNA hybrid or unannealed mRNA resulting in capped or uncapped fragments (D1: page 611 col 1 para 2), separating the capped und uncapped fragments by chromatography (D1:page 611 col 1 para 3- col 2 para 2) and determining relative amounts of capped and uncapped fragments (D1: page 611 Fig. 1, page 612 Fig. 2, Table 1, page 612 col 2 para 2-page 614 col 3 para 1).
The current claims requires a method of quantifying mRNA capping efficiency comprising providing an mRNA sample comprising capped mRNA and uncapped mRNA; annealing the mRNA sample with a DNA oligonucleotide of about 10-20 bases in length, complementary to a sequence in the 5' untranslated region of the mRNA, wherein the first base of the DNA oligonucleotide binds within 5 bases from the cap or uncapped penultimate base of mRNA 
Neither Tcherepanova, Theus, or the prior art teach or reasonably suggest a rationale to where the DNA oligonucleotide is 10-20 nucleotides long and generating fragments comprising no more than 5 bases of the mRNA.  Furthermore the declaration submitted by Dr. Anusha Dias, filed 6/23/2021 provides evidence that the design of the DNA oligonucleotide specifically anneals within five bases from the 5' end of mRNA to form an RNA/DNA hybrid is thereby selectively cleaved by a nuclease like RNAse H to produce 5' capped or uncapped fragments that are 5 bases long without producing appreciable internal fragments of mRNA.  One ordinary skilled in the art equipped with Tcherepanova, Theus, or the prior art teach would have reasonable motivation to design a method as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-5, 9-10, 12, 19 and 24-26 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636